By the Court
— Held:
A certificate of acknowledgment of a deed executed by husband and wife, under the act of February 28, 1831 (Swan’s Stat. 209), in the words following, is sufficient:
“ The State of Ohio, Greene county, ss.”
“On this 29th day of Feb’y, 1836, Hector S. Browder, and Catharine, his wife, the grantors named in the foregoing deed of conveyance, personally appeared before me, one of the justices of the-peace in and for said county, and severally acknowledged the signing and sealing of the same as' their act and deed for the purposes therein expressed. And the said Catharine having been made known to the contents of said deed, and being by me examined separate and apart from her husband, declared that she voluntarily, and of her free will and accord, *590without fear or coercion of her husband, did, and now doth, acknowledge the signing and sealing thereof.
“ Given under my hand and seal the day and year first above written.
“James '0. Johnson, J. P. [l. s.].”
Judgment affirmed.
Scorn, J., dissented.